Citation Nr: 1002956	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the Veteran's claim of entitlement 
to service connection for a back condition.  

In September 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In a December 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009 
memorandum decision, the Court vacated and remanded the 
matter for further proceedings.  In July 2009, the Board 
remanded the matter to afford the Veteran another Board 
hearing.

The Veteran was scheduled for a Board hearing in October 
2009.  On the date of the hearing, the Veteran's 
representative filed a motion to reschedule.  The undersigned 
granted the motion and another hearing was scheduled for 
December 2009.  The Veteran did not report to this hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran sustained an 
in-service injury that led to his current chronic back 
disorder.

2.  A chronic back disorder was not present during service or 
for several years thereafter.


CONCLUSION OF LAW

The criteria for service connection for a chronic back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the February 2004 rating decision, he was provided notice of 
the VCAA in September 2002.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate a 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings or effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection for a chronic back disorder, 
no disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, available deck logs from the USS Sierra, 
private medical records, VA outpatient treatment reports, and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).   Service connection may also be 
granted for ay disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Analysis

The Veteran contends that he injured his low back when he 
fell aboard the USS Sierra in the fall of 1953.  During his 
September 2006 Board hearing, he testified that the injury 
was witnessed by fellow crew members, that one of the crew 
members reported it to superiors, and that he was treated in 
sick bay.  However, he also testified that he has not been 
able to contact any of these crew members.

After review, the Board finds that the Veteran's claim for 
service connection for a chronic back disorder must be denied 
because, although he currently has a diagnosis of a chronic 
back disorder, he did not have a chronic back disorder in 
service or continuously after service.  In essence, the 
evidence does not show that the Veteran sustained an in-
service injury that led to his current chronic back disorder.

The Veteran's service treatment records reflect no complaint 
or treatment of any back injury or problem and the separation 
examination report, which was signed by the Veteran, reflects 
a normal spine and musculoskeletal system with no back injury 
or problem noted.  

The deck logs for the Veteran's ship from September through 
November 1953 do not mention any injury to the Veteran, even 
though they document injuries to other crew members, and a 
January 2004 report from the National Archives and Records 
Administration reflects that a search of the deck logs from 
December 1953 through February 1954 contained no mention of 
any injury to the Veteran.

Post-service medical records indicate that the Veteran 
suffers a current back condition, for which he has had 
several surgeries since 1966.  

An August 2002 letter from a private physician indicates 
that, based on the history of injury while the Veteran was in 
service in 1954, and considering his symptoms of back and leg 
pain, it was possible that the Veteran's claimed injury on 
active duty contributed to his subsequent back problems that 
led to his surgeries.  The physician expressed that, although 
such in-service injury was not necessarily the entire cause 
of his current back problems, if the Veteran had back and leg 
pain at the time of the initial insult, and it persisted up 
until the Veteran's first back surgery in 1966, the physician 
would relate the two events.

Given the above, the Board finds that a chronic back disorder 
was not present during service or for several years 
thereafter.  The Board notes the Veteran's contention that 
his chronic back disorder began in service when he fell 
aboard his ship.  However, the Board finds that his 
contention is outweighed by the more contemporaneous service 
treatment records, the absence of a report of the alleged 
injury in the ship's deck logs, and the absence of post-
service treatment until several years after service.  

The Board notes that, although the earliest available record 
of treatment for the Veteran's back was dated in July 1966, 
reference is made in such records to the fact that he was 
seen by the treating physicians in 1956 for leg pain, and 
that the treating physician in 1956, on examining the 
Veteran, opined that the Veteran was a definite herniated 
disc suspect.  However, no reference is made to any previous 
back injury in those records, and no statement is made 
relating the back problems to service.

The Board also notes that, although the Veteran's private 
physician suggests a possible relationship between the 
Veteran's in-service injury and his current back problems, 
there is no indication that the examiner reviewed the record 
in this case, including the Veteran's service treatment 
records or ship's deck logs, which fail to show that he 
sustained a low back injury.  Thus, the physician's opinion 
is of little probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In summary, the evidence does not show that the Veteran 
suffered an in-service injury that led to his current back 
problems.  The Board therefore concludes that the 
preponderance of the evidence weighs against his claim for 
service connection for a chronic back disorder.  Accordingly, 
service connection is not warranted

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009)Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic back disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


